Exhibit 10.4

 

PREMCOR 2002 EQUITY INCENTIVE PLAN

(AS AMENDED THROUGH OCTOBER 24, 2002 AND

AS PROPOSED TO BE AMENDED)

 

1. Purpose of the Plan

 

The purpose of the Plan is to aid the Company and its Affiliates in recruiting,
retaining and rewarding key employees, directors or consultants of outstanding
ability and to motivate such employees, directors or consultants to exert their
best efforts on behalf of the Company and its Affiliates by providing incentives
through the granting of Awards. The Company expects that it will benefit from
the added interest which such key employees, directors or consultants will have
in the welfare of the Company as a result of their proprietary interest in the
Company’s success.

 

2. Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

  (a) Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

  (b) Affiliate: Any entity directly or indirectly controlling, controlled by,
or under common control with, the Company or any other entity designated by the
Board in which the Company or an Affiliate has an interest.

 

  (c) Award: An Option, Stock Appreciation Right or Other Share-Based Award
granted pursuant to the Plan.

 

  (d) Beneficial Owner: A “beneficial owner,” as such term is defined in Rule
13d-3 under the Act (or any successor rule thereto).

 

  (e) Blackstone: The Blackstone Group, Blackstone Capital Partners III Merchant
Banking Fund L.P, Blackstone Offshore Partners III L.P. and Blackstone Family
Investment Partnership III L.P., and their respective affiliates, subsidiaries
and general partner.

 

  (f) Board: The Board of Directors of the Company.

 

  (g) Change in Control: A change in control shall be deemed to have occurred if
any “person” (as such term is used in Sections 13(d) and 14(d) of the Act),
other than Blackstone, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of its then outstanding
securities entitled to vote in the election of directors.

 

  (h) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

  (i) Committee: The Compensation Committee of the Board, or such other
committee as may be appointed by the Board in accordance with Section 4 of the
Plan.

 

  (j) Company: Premcor Inc., a Delaware corporation.

 

  (k) Effective Date: The date the Board approves the Plan, or such later date
as is designated by the Board.

 

  (l) Fair Market Value: The fair market value of the Shares as of any date
shall be as determined from time to time by the Board in good faith. Unless
otherwise determined by the Board, (a) if the Shares are traded on NASDAQ, the
fair market value of Shares as of any date shall be the closing sale price on
that date of a Share as reported in the NASDAQ National Market Issues of the
Midwest Edition of the Wall Street Journal, or (b) if the Shares are traded on
the New York Stock Exchange, the fair market value of Shares as of any date
shall be the closing sale price on that date of a Share as reported on the New
York Stock Exchange Composite Tape or, if the Shares are not traded on NASDAQ or
the New York Stock Exchange, as applicable, on such date, on the next following
date on which it is so traded.

 

A-1



--------------------------------------------------------------------------------

Table of Contents

 

  (m) ISO: An Option that is also an incentive stock option, as described in
Section 422 of the Code, granted pursuant to Section 6(c) of the Plan.

 

  (n) LSAR: A limited stock appreciation right granted pursuant to Section 7(d)
of the Plan.

 

  (o) Option: A stock option granted pursuant to Section 6 of the Plan.

 

  (p) Option Price: The purchase price per Share under the terms of an Option,
as determined pursuant to Section 6(a) of the Plan.

 

  (q) Other Share-Based Awards: Awards granted pursuant to Section 8 of the
Plan.

 

  (r) Participant: An employee, director or consultant of the Company or an
Affiliate who is selected by the Committee to participate in the Plan.

 

  (s) Person: A “person,” as such term is used for purposes of Section 13(d) or
14(d) of the Act (or any successor section thereto).

 

  (t) Plan: The Premcor 2002 Equity Incentive Plan.

 

  (u) RSU: A restricted stock unit, granted pursuant to Section 8 of the Plan,
that represents the right to receive a Share.

 

  (v) Shares: Shares of common stock of the Company, subject to coordination
with Section 9 hereof.

 

  (w) Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 7 of the Plan.

 

  (x) Subsidiary: Any entity that, directly or indirectly, is controlled by the
Company, and any entity in which the Company has an equity interest, in either
case as determined by the Committee.

 

3. Shares Subject to the Plan

 

The total number of Shares of common stock that may be used to satisfy Awards
under the Plan is 4,500,000. The maximum number of Shares subject to Options and
Stock Appreciation Rights which may be granted during a calendar year to a
Participant shall be one million, respectively. The Shares may consist, in whole
or in part, of unissued Shares or previously issued Shares. The issuance of
Shares upon the exercise or payment of an Award shall reduce the total number of
Shares available under the Plan, as applicable. Shares which are subject to
Awards which terminate, lapse or are cancelled may again be used to satisfy
Awards under the Plan. If the Option Price of any Option granted under the Plan
is satisfied by delivering Shares to the Company, only the number of Shares
issued net of the Shares delivered shall be deemed delivered for purposes of
determining the maximum numbers of Shares available under the Plan. To the
extent any Shares subject to an Award are not delivered to a Participant because
such Shares are used to satisfy an applicable tax-withholding obligation, such
Shares shall not be deemed to have been delivered for purposes of determining
the maximum number of Shares available under the Plan.

 

4. Administration

 

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part as it determines, including to a subcommittee
consisting solely of at least two individuals who are intended to qualify as
“non-employee directors” within the meaning of Rule 16b-3 under the Act (or any
successor rule thereto). The Committee may grant Awards under this Plan only to
Participants; provided that Awards may also, in the discretion of the Committee,
be made under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or its Affiliates or a company that
becomes an Affiliate. The number of Shares underlying such substitute Awards
shall be counted against the aggregate number of Shares available for Awards
under the Plan. The Committee is authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or

 

A-2



--------------------------------------------------------------------------------

Table of Contents

 

desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors). The Committee shall have the full power and authority to
establish the terms and conditions of any Award consistent with the provisions
of the Plan and to waive any such terms and conditions at any time, in its sole
discretion (including, without limitation, accelerating or waiving any vesting
conditions and/or accelerating any payment). The Committee shall require payment
of any amount it may determine to be necessary to withhold for federal, state,
local or other taxes of any relevant jurisdiction as a result of the granting,
vesting or exercise of an Award, or upon the sale of Shares acquired by the
granting, vesting or exercise of an Award. For avoidance of doubt, if at any
time the Committee determines that it has not received or required sufficient
payment in respect of such withholding, the Committee is authorized to require
such additional payments as it determines are necessary, and may withhold from
such sources as it determines are necessary, including by payroll deductions.

 

5. Limitations

 

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 

6. Terms and Conditions of Options

 

Options granted under the Plan shall be, as determined by the Committee,
non-qualified stock options or ISOs for United States federal income tax
purposes (or other types of Options in jurisdictions outside the United States),
as evidenced by the related Award, and shall be subject to the foregoing and the
following terms and conditions and to such other terms and conditions, not
inconsistent therewith, as the Committee shall determine:

 

  (a) Option Price; Exercisability: Options granted under the Plan shall have an
Option Price, and shall be exercisable at such time and upon such terms and
conditions, as may be determined by the Committee.

 

  (b) Exercise of Options: Except as otherwise provided in the Plan or in an
Award, an Option may be exercised for all, or from time to time any part, of the
Shares for which it is then exercisable. For purposes of this Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii) or (iii) in the following
sentence. Except as otherwise provided in an Award, the purchase price for the
Shares as to which an Option is exercised shall be paid in full at the time of
exercise at the election of the Participant (i) in cash or its equivalent (e.g.,
by check), (ii) to the extent permitted by the Committee, in Shares having a
Fair Market Value equal to the aggregate Option Price for the Shares being
purchased and satisfying such other requirements as may be imposed by the
Committee, provided, that such Shares have been held by the Participant for no
less than six months (or such other period as established from time to time by
the Committee or generally accepted accounting principles), (iii) partly in cash
and, to the extent permitted by the Committee, partly in such Shares, provided,
that such Shares have been held by the Participant for no less than six months
(or such other period as established from time to time by the Committee or
generally accepted accounting principles), or (iv) through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and deliver promptly to the Company an amount out of the proceeds
of such sale equal to the aggregate Option Price for the Shares being purchased.
The Committee may authorize the Company to make or facilitate loans to
Participants to enable them to exercise Options. The Committee may permit
Participants to exercise Options in joint- tenancy with the Participant’s
spouse. No Participant shall have any rights to dividends or other rights of a
shareholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, the Participant has paid in
full for such Shares, the Shares in question have been recorded in the Company’s
register of shareholders, and, if applicable, the Participant has satisfied any
other conditions imposed by the Committee pursuant to the Plan.

 

A-3



--------------------------------------------------------------------------------

Table of Contents

 

  (c) ISOs: The Committee may grant Options under the Plan that are intended to
be ISOs. No ISO shall have a per share Option Price of less than the Fair Market
Value of a Share on the date granted or have a term in excess of ten years;
provided, however, that no ISO may be granted to any Participant who at the time
of such grant, owns more than ten percent of the total combined voting power of
all classes of shares of the Company or of any Subsidiary, unless (i) the Option
Price for such ISO is at least 110% of the Fair Market Value of a Share on the
date the ISO is granted and (ii) the date on which such ISO terminates is a date
not later than the day preceding the fifth anniversary of the date on which the
ISO is granted. Any Participant who disposes of Shares acquired upon the
exercise of an ISO either (A) within two years after the date of grant of such
ISO or (B) within one year after the transfer of such Shares to the Participant,
shall notify the Company of such disposition and of the amount realized upon
such disposition.

 

  (d) Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the Option Price by delivering Shares, the
Participant may, subject to procedures satisfactory to the Committee, satisfy
such delivery requirement by presenting proof of record ownership of such
Shares, or, to the extent permitted by the Committee, beneficial ownership of
such Shares, in which case the Company shall treat the Option as exercised
without further payment and shall withhold such number of Shares from the Shares
acquired by the exercise of the Option.

 

  (e) Option Repricing. The Committee may not, without approval of the
shareholders of the Company, reprice Options by lowering the exercise price of
outstanding Options.

 

7. Terms and Conditions of Stock Appreciation Rights

 

  (a) Grants. The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same Shares covered by an Option ( or such
lesser number of Shares as the Committee may determine) and (C) shall be subject
to the same terms and conditions as such Option except for such additional
limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in a Stock Appreciation Right Award).

 

  (b) Terms. The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee. Each Stock Appreciation Right granted
independent of an Option shall entitle a Participant upon exercise to a payment
from the Company of an amount equal to (i) the excess of (A) the Fair Market
Value on the exercise date of one Share over (B) the exercise price per Share,
times (ii) the number of Shares covered by the Stock Appreciation Right. Each
Stock Appreciation Right granted in conjunction with an Option, or a portion
thereof, shall entitle a Participant to surrender to the Company the unexercised
Option, or any portion thereof, and to receive from the Company in exchange
therefor an amount equal to (I) the excess of (x) the Fair Market Value on the
exercise date of one Share over (y) the Option Price per Share, times (II) the
number of Shares covered by the Option, or portion thereof, which is
surrendered. The date a notice of exercise is received by the Company shall be
the exercise date. Payment shall be made in Shares or in cash, or partly in
Shares and partly in cash (any such Shares valued at such Fair Market Value),
all as shall be determined by the Committee. Stock Appreciation Rights may be
exercised from time to time upon actual receipt by the Company of written notice
of exercise stating the number of Shares with respect to which the Stock
Appreciation Right is being exercised. No fractional Shares will be issued in
payment for Stock Appreciation Rights, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of Shares will be
rounded downward to the next whole Share.

 

  (c) Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
may deem fit.

 

A-4



--------------------------------------------------------------------------------

Table of Contents

 

  (d) Limited Stock Appreciation Rights. The Committee may grant LSARs that are
exercisable upon the occurrence of specified contingent events. Such LSARs may
provide for a different method of determining appreciation, specify that payment
will be made only in cash and provide that any related Awards are not
exercisable while such LSARs are exercisable. Unless the context otherwise
requires, whenever the term “Stock Appreciation Right” is used in the Plan, such
term shall include LSARs.

 

8. Other Share-Based Awards

 

The Committee, in its sole discretion, may grant Awards of Shares, Awards of
restricted Shares, Awards of RSUs and other Awards that are valued in whole or
in part by reference to, or are otherwise based on the Fair Market Value, of
Shares (“Other Share-Based Awards”). Such Other Share-Based Awards shall be in
such form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive one or more Shares (or the
equivalent cash value of such Shares) upon the completion of a specified period
of service, the occurrence of an event and/or the attainment of performance
objectives. Other Share-Based Awards may be granted alone or in addition to any
other Awards granted under the Plan. Subject to the provisions of the Plan, the
Committee shall determine: (i) to whom and when Other Share-Based Awards will be
made; (ii) the number of Shares to be awarded under (or otherwise related to)
such Other Share-Based Awards; (iii) whether such Other Share-Based Awards shall
be settled in cash, Shares or a combination of cash and Shares; and (iv) all
other terms and conditions of such Other Share-Based Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).

 

9. Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

  (a) Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off or combination transaction or
exchange of Shares or other corporate exchange, or any distribution to
shareholders of Shares other than regular cash dividends or any transaction
similar to the foregoing, the Committee in its sole discretion and without
liability to any person may make such substitution or adjustment, if any, as it
deems to be equitable, as to (i) the number or kind of Shares or other
securities issued or reserved for issuance pursuant to the Plan or pursuant to
outstanding Awards, (ii) the Option Price or exercise price of any Stock
Appreciation Right, and/or (iii) any other affected terms of any Award.

 

  (b) Change in Control. In the event of a Change in Control after the Effective
Date, the Committee may, in its sole discretion, provide for: (i) the
accelerated vesting or exercisability of any outstanding Awards then held by
Participants that are otherwise unexercisable or unvested, as the case may be,
to the extent determined by the Committee and as of a date selected by the
Committee; (ii) the termination of an Award upon the consummation of the Change
in Control, and the payment of a cash amount in exchange for the cancellation of
an Award which, in the case of Options and Stock Appreciation Rights, may equal
the excess, if any, of the Fair Market Value of the Shares subject to such
Options or Stock Appreciation Rights over the aggregate exercise price of such
Options or Stock Appreciation Rights; and/or (iii) the issuance of substitute
Awards that will substantially preserve the otherwise applicable terms of any
affected Awards previously granted hereunder.

 

10. No Right to Employment or Awards

 

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment or service or consulting
relationship of a Participant and shall not lessen or affect the Company’s or
Affiliate’s right to terminate the employment or service or consulting
relationship of such

 

A-5



--------------------------------------------------------------------------------

Table of Contents

 

Participant. No Participant or other person shall have any claim to be granted
any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

 

11. Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

12. Nontransferability of Awards

 

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant other than by will or by the laws of descent
and distribution. An Award exercisable after the death of a Participant may be
exercised by the legatees, personal representatives or distributees of the
Participant.

 

13. Amendments or Termination

 

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made which would (i) without the consent of the
Company’s shareholders, increase the maximum number of shares available for
Awards under the Plan or (ii) without the consent of a Participant, diminish any
of the rights of the Participant under any Award previously granted to such
Participant under the Plan; provided, however, that the Committee may amend the
Plan in such manner as it deems necessary to permit Awards to meet the
requirements of the Code or other applicable laws.

 

14. International Participants

 

With respect to Participants, if any, who reside or work outside the United
States of America, the Committee may, in its sole discretion, amend the terms of
the Plan or Awards with respect to such Participants in order to conform such
terms with the provisions of local law, and the Committee may, where
appropriate, establish one or more sub-plans to reflect such amended or varied
provisions.

 

15. Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws.

 

16. Effectiveness of the Plan

 

The Plan shall be effective as of the Effective Date, subject to the approval of
the shareholders of the Company.

 

IN WITNESS WHEREOF, Premcor Inc. has caused this Plan to be executed this day of
May 18, 2004.

 

PREMCOR INC.

/s/ Michael D. Gayda

Michael D. Gayda

Senior Vice President, General Counsel

And Secretary

 